Appellant urges a rehearing upon the proposition that the indictment herein contained two counts and that there was a general verdict of guilty, and it is insisted that it is impossible for him to tell of which count he was found guilty. In misdemeanor cases it is not held necessary where the offense charged in each count is the same, it being evident that the efforts of the pleader was but to present two ways of committing the same offense, to specify upon which count the verdict was predicated. The rule seems to be in misdemeanor cases that the accused may be convicted, under more than one count if separate offenses be charged.
The motion for hehearing will be overruled.
Overruled.